UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Commission File Number: 000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip code) (805) 692-5821 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, No Par Value Nasdaq Global Market Securities registered under Section 12(g) of the Exchange Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of common stock, held by non-affiliates of the registrant as of June 30, 2010, was $8,366,628 based on a closing price of $2.50 for the common stock, as reported on the Nasdaq Global Market.For purposes of the foregoing computation, all executive officers, directors and five percent beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed to be an admission that such executive officers, directors or five percent beneficial owners are, in fact, affiliates of the registrant. As of March 23, 2011, 5,976,374 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A in connection with the 2010 Annual Meeting of Shareholders to be held on or about May 26, 2011 are incorporated by reference into Part III of this Report.The proxy statement will be filed with the Securities and Exchange Commission not later than 120 days after the registrant's fiscal year ended December 31, 2010. -2- COMMUNITY WEST BANCSHARES FORM 10-K INDEX Part I Page Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. (Removed and Reserved) 15 Part II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 51 Item 8. Consolidated Financial Statements and Supplementary Data F1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item 9A. Controls and Procedures 52 Item 9B. Other Information 52 Part III Item 10. Directors, Executive Officers and Corporate Governance 52 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 53 Item 13. Certain Relationships and Related Transactions and Director Independence 53 Item 14. Principal Accounting Fees and Services 53 Part IV Item 15. Exhibits, Financial Statement Schedules 53 Signatures 56 -3- Index PART I ITEM 1. BUSINESS GENERAL Community West Bancshares (“CWBC”) was incorporated in the State of California on November 26, 1996, for the purpose of forming a bank holding company.On December 31, 1997, CWBC acquired a 100% interest in Community West Bank, National Association ("CWB" or “Bank”).Effective that date, shareholders of CWB became shareholders of CWBC in a one-for-one exchange.The acquisition was accounted at historical cost in a manner similar to pooling-of-interests.CWBC and CWB are referred to herein as the “Company”. Community West Bancshares is a bank holding company.During the fiscal year, CWB was the sole bank subsidiary of CWBC.CWBC provides management and shareholder services to CWB. PRODUCTS AND SERVICES CWB offers a range of commercial and retail financial services to professionals, small to mid-sized businesses and individual households.These services include various loan and deposit products.CWB also offers other financial services. Relationship Banking– Relationship banking is conducted at the community level through five full-service branch offices on the Central Coast of California stretching from Santa Maria to Westlake Village. The primary customers are small to mid-sized businesses in these communities and their owners and managers.CWB’s goal is to provide the highest quality service and the most diverse products to meet the varying needs of this highly sought customer base. CWB offers a range of commercial and retail financial services, including the acceptance of demand, savings and time deposits, and the origination of commercial, real estate, construction, home improvement, home equity lines of credit and other installment and term loans.Its customers are also provided with the choice of a range of cash management services, merchant credit card processing, courier service and online banking.In addition to the traditional financial services offered, CWB offers remote deposit capture, automated clearing house origination, electronic data interchange and check imaging.CWB continues to investigate products and services that it believes address the growing needs of its customers and to analyze new markets for potential expansion opportunities. One of CWB’s key strengths and a fundamental difference that the Company believes enables it to stand apart from the competition is the depth of experience of personnel in commercial lending and business development.These individuals develop business, structure and underwrite the credit and manage the customer relationship.This provides a competitive advantage as CWB’s competitors for the most part, have a centralized lending function where developing business, underwriting credit and managing the relationship is split between multiple individuals. Small Business Administration Lending- CWB has been a preferred lender/servicer of loans guaranteed by the Small Business Administration (“SBA”) since 1990.The Company originates SBA loans which are sometimes sold into the secondary market.The Company continues to service these loans after sale and is required under the SBA programs to retain specified amounts.The two primary SBA loan programs that CWB offers are the basic 7(a) Loan Guaranty and the Certified Development Company (“CDC”), a Section 504 (“504”) program. The 7(a) serves as the SBA’s primary business loan program to help qualified small businesses obtain financing when they might not be eligible for business loans through normal lending channels.Loan proceeds under this program can be used for most business purposes including working capital, machinery and equipment, furniture and fixtures, land and building (including purchase, renovation and new construction), leasehold improvements and debt refinancing.Loan maturity is generally up to 10 years for working capital and up to 25 years for fixed assets.The 7(a) loan is approved and funded by a qualified lender, guaranteed by the SBA and subject to applicable regulations.In general, the SBA guarantees up to 85% of the loan amount depending on loan size.The Company is required by the SBA to retain a contractual minimum of 5% on all SBA 7(a) loans.The SBA 7(a) loans are always variable interest rate loans.Gains recognized by the Company on the sales of the guaranteed portion of these loans and the ongoing servicing income received have in the past been significant revenue sources for the Company.The servicing spread is a minimum of 1% on the majority of loans. The 504 program is an economic development-financing program providing long-term, low downpayment loans to expanding businesses.Typically, a 504 project includes a loan secured from a private-sector lender with a senior lien, a loan secured from a CDC (funded by a 100% SBA-guaranteed debenture) with a junior lien covering up to 40% of the total cost, and a contribution of at least 10% equity from the borrower.Debenture limits are $5.0 million for regular 504 loans and $5.5 million for those 504 loans that meet a public policy goal. -4- Index CWB also offers Business & Industry ("B & I") loans.These loans are similar to the SBA product, except they are guaranteed by the U.S. Department of Agriculture.The guaranteed amount is generally 80%.B&I loans are made to businesses in designated rural areas and are generally larger loans to larger businesses than the 7(a) loans.Similar to the SBA 7(a) product, they can be sold into the secondary market. CWB also originates conventional and investor loans which are funded by our secondary-market partners for which the Bank receives a premium. CWB originates SBA loans in the states of California, Colorado, Oregon, Utah and Washington.The SBA has designated CWB as a "Preferred Lender", such status being awarded on a national basis.As a Preferred Lender, CWB has been delegated the loan approval, closing and most servicing and liquidation authority responsibility from the SBA. CWB made the decision to discontinue as of April 1, 2009 SBA lending east of the Rocky Mountains. Mortgage Lending- CWB has a Wholesale and Retail Mortgage Loan Center.The Mortgage Loan Division originates residential real estate loans primarily in the California counties of Santa Barbara, Ventura and San Luis Obispo.Some retail loans not fitting CWB’s wholesale lending criteria are brokered to other lenders.After wholesale origination, most of the real estate loans are sold into the secondary market. Manufactured Housing - CWB has a financing program for manufactured housing to provide affordable home ownership generally too low to moderate-income families that are purchasing or refinancing their manufactured house.These loans are offered in CWB’s primary lending areas of Santa Barbara, Ventura and San Luis Obispo counties and the secondary areas of Los Angeles, Orange, San Diego, Sacramento and surrounding Northern California counties.The manufactured homes are located in approved mobile home parks.The parks must meet specific criteria and have amenities commensurate with surrounding parks and be maintained in good to excellent condition.The manufactured housing loans are retained in CWB’s loan portfolio. CWB’s business is not seasonal in nature nor is CWB’s business reliant on just a few major clients. COMPETITION AND SERVICE AREA The financial services industry is highly competitive with respect to both loans and deposits.Overall, the industry is dominated by a relatively small number of major banks with many offices operating over a wide geographic area.In the markets where the Company’s banking branches are present, several de novo banks have increased competition.Some of the major commercial banks operating in the Company's service areas offer types of services that are not offered directly by the Company.Some of these services include leasing, trust and investment services and international banking.The Company has taken several approaches to minimize the impact of competitors’ numerous branch offices and varied products.First, CWB provides courier services to business clients, thus discounting the need for multiple branches in one market.Second, through strategic alliances and correspondents, the Company provides a full complement of competitive services. Finally, one of CWB’s strategic initiatives is to establish full-service branches or loan production offices in areas where there is a high demand for its lending products.In addition to loans and deposit services offered by CWB’s five branches located in Goleta, Ventura, Santa Maria, Santa Barbara and Westlake Village, California, a loan production office currently exists in Roseville, California and a SBA loan production office in the San Francisco Bay area.The Company also maintains SBA loan production offices in the states of Colorado, Oregon, Utah, and Washington.The remote deposit capture product was put in place to better compete for deposits in areas not serviced by a branch. EMPLOYEES As of December 31, 2010, the Company had 120 full-time and 11 part-time employees.The Company's employees are not represented by a union or covered by a collective bargaining agreement.Management of the Company believes that, in general, its employee relations are good. GOVERNMENT POLICIES The Company’s operations are affected by various state and federal legislative changes and by regulations and policies of various regulatory authorities, including those of the states in which it operates and the U.S. government.These laws, regulations and policies include, for example, statutory maximum legal lending rates, domestic monetary policies by the Board of Governors of the Federal Reserve System which impact interest rates, U.S. fiscal policy, anti-terrorism and money laundering legislation and capital adequacy and liquidity constraints imposed by bank regulatory agencies.Changes in these laws, regulations and policies may greatly affect our operations.See “Item 1A Risk Factors – Curtailment of Government Guaranteed Loan Programs Could Affect a Segment of Our Business” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Supervision and Regulation.” -5- Index ITEM 1A. RISK FACTORS Investing in our common stock involves various risks which are particular to our Company, our industry and our market area.Several risk factors regarding investing in our common stock are discussed below.The following should not be considered as an all-inclusive discussion of the risk factors facing the Company.If any of the following risks were to occur, we may not be able to conduct our business as currently planned and our financial condition or operating results could be negatively impacted. Legislative and regulatory initiatives to address difficult market and economic conditions may not stabilize the U.S. banking system. The Emergency Economic Stabilization Act (“EESA”), the Financial Stability Plan (“FSP”), the American Recovery and Reinvestment Act (“ARRA”) and the Homeowner Affordability and Stabilization Plan (“HASP”), and the numerous actions by the Board of Governors of the Federal Reserve System, the Treasury, the Federal Deposit Insurance Corporation (“FDIC”), the Securities and Exchange Commission (“SEC”) and others are intended to address the liquidity and credit crisis, and to stabilize the U.S. banking, financial securities and housing markets.These measures include homeowner relief that encourage loan restructuring and modification; the establishment of significant liquidity and credit facilities for financial institutions and investment banks; the lowering of the federal funds rate; emergency action against short selling practices; a temporary guaranty program for money market funds; the establishment of a commercial paper funding facility to provide “back-stop” liquidity to commercial paper issuers; and coordinated international efforts to address illiquidity and other weaknesses in the banking sector.The EESA and the other regulatory initiatives described above may not have their desired effects.If the volatility in the markets continues and economic conditions fail to improve or worsen, our business, financial condition and results of operations could be materially and adversely affected. Difficult Economic and Market Conditions Have Adversely Affected the Banking Industry Dramatic declines in the housing market, with depressed home prices and high delinquencies and foreclosures during 2008 and through 2010, have negatively impacted the credit performance of mortgage and construction loans and resulted in significant write-downs of assets by many financial institutions and government sponsored entities.General downward economic trends, reduced availability of commercial credit and high unemployment have negatively impacted the credit performance of commercial and consumer credit, resulting in additional write-downs.Concerns over the stability of the financial markets and the economy have resulted in decreased lending by financial institutions to their customers and to each other.This market turmoil and tightening of credit has led to increased commercial and consumer deficiencies, lack of customer confidence, increased market volatility and widespread reduction in general business activity.In some instances, the related write-downs have caused many financial institutions to seek additional capital, to merge with larger and stronger institutions or to fail.The resulting economic pressure on consumers and businesses and the lack of confidence in the financial markets may adversely affect our business, financial condition, results of operations and stock price.A worsening of these conditions would likely exacerbate the adverse effects of these difficult market conditions on our Company.In particular, we may face the following risks in connection with these events: · We may potentially face increased regulation of our industry.Compliance with such regulation may increase our respective costs and limit our ability to pursue business opportunities. · The processwe use to estimate losses inherent in our credit exposure requires difficult, subjective and complex judgments, including forecasts of economic conditions and how these economic conditions might impair the ability of our respective borrowers to repay their loans.The level of uncertainty concerning economic conditions may adversely affect the accuracy of these estimates which may, in turn, impact the reliability of the process. · We could be affected by an increase in the number of clients and counterparties who become delinquent, file for protection under bankruptcy laws or default on their loans or other obligations to our Bank. · In a sustained economic downturn, we may have an increase in the number of delinquencies, bankruptcies or defaults that could result in a higher level of nonperforming assets, net charge-offs and provision for loan losses. -6- Index · We may experience a decrease in the demand for loans and other products and services that we offer. · Liquidity may be affected by an increase or decrease in the usage of unfunded commitments. · We may be required to pay significantly higher FDIC premiums because market developments have significantly depleted the insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. If current levels of market disruption and volatility continue or worsen, there can be no assurance that we will not experience an adverse effect, which may be material, on our business, financial condition and results of operations. Recently Enacted Legislative Reforms and Future Regulatory Reforms Required by Such Legislation Could Have a Significant Impact on Our Business, Financial Condition and Results of Operations. On July 21, 2010, President Obama signed the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”) into law. The Dodd-Frank Act will have a broad impact on the financial services industry, including significant regulatory and compliance changes.Many of the requirements called for in the Dodd-Frank Act will be implemented over time and most will be subject to implementing regulations over the course of several years.Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies, the full extent of the impact such requirements will have on our operations is unclear. Certain provisions of the Dodd-Frank Act are expected to have a near term impact on us. For example, the Dodd-Frank Act: · eliminates, effective one year after the date of enactment, the federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest-bearing checking accounts.Depending on competitive responses, this significant change to existing law could have an adverse impact on our interest expense; · broadens the base for FDIC insurance assessments.Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution; · permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2008, and noninterest-bearing transaction accounts have unlimited deposit insurance through December 31, 2013; · requires publicly traded companies to give shareholders a non-binding vote on executive compensation and so-called “golden parachute” payments in certain circumstances; · authorizes the SEC to promulgate rules that would allow stockholders to nominate their own candidates using a company's proxy materials, and the SEC has recently promulgated such rules; · directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives; and · creates a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets. Institutions with $10 billion or less in assets, like our Company, will continued to be examined for compliance with the consumer laws by their primary bank regulators. In addition, we anticipate that the potential impact of the Dodd-Frank Act on our operations and activities, both currently and prospectively, may include, among others: -7- Index · a reduction in our ability to generate or originate revenue-producing assets as a result of compliance with heightened capital standards; · an increase the cost of operations due to greater regulatory oversight, supervision and examination of banks and bank holding companies, and higher deposit insurance premiums; · a limitation on our ability to raise capital through the use of trust preferred securities as these securities may no longer be included as Tier 1 capital going forward; and · a limitation on our ability to expand consumer product and service offerings due to anticipated stricter consumer protection laws and regulations. Further, we may be required to invest significant management attention and resources to evaluate and make any changes necessary to comply with new statutory and regulatory requirements under the Dodd-Frank Act.Failure to comply with the new requirements may negatively impact results of operations and financial condition.While it is difficult to predict at this time what specific impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on us, we expect that at a minimum, operating and compliance costs and interest expense will increase. FDIC Deposit Insurance Premiums Have Increased Substantially and May Increase Further, Which Will Adversely Affect Our Results of Operations The Bank’s FDIC insurance expense for the years ended December 31, 2010 and 2009 amounted to $1.2 million, and $1.6 million, respectively.The expense for the 2009 period included a $306,000 special assessment imposed in June 2009.We expect deposit insurance premiums will continue to increase for all banks, including the possibility of additional special assessments, due to recent strains on the FDIC deposit insurance fund resulting from the cost of recent bank failures and an increase in the number of banks likely to fail over the next few years.Our current level of FDIC insurance expense as well as any further increases thereto will continue to adversely affect our operating results. Under the Federal Deposit Insurance Act, the FDIC, absent extraordinary circumstances, must establish and implement a plan to restore the deposit insurance reserve ratio to 1.15% of insured deposits at any time that the reserve ratio falls below 1.15%.Recent bank failures coupled with deteriorating economic conditions have significantly reduced the deposit insurance fund’s reserve ratio.The FDIC expects insured institution failures to peak in 2010 which will result in continued charges against the Deposit Insurance Fund, and they have implemented a restoration plan that changes both its risk-based assessment system and its base assessment rates.As part of this plan, the FDIC imposed a special assessment in 2009.The recently enacted Dodd-Frank Act provides for a new minimum reserve ratio of not less than 1.35% of estimated insured deposits and requires that the FDIC take steps necessary to attain this 1.35% ratio by September 30, 2010; however, the Dodd-Frank Act exempts institutions with assets of less than $10 billion, like us, from the cost of this increase.See “SUPERVISION AND REGULATION – Recent Regulatory Developments.”It is generally expected that assessment rates will continue to increase in the near term due to the significant cost of bank failures, the relatively large number of troubled banks and the requirement that the FDIC increase the reserve ratio.Any increase in assessments will adversely impact our future earnings. We are subject to certain executive compensation and corporate governance restrictions as a result of our participation in the TARP-CPP. As a result of our participation in the TARP-CPP, we have adopted the Treasury's standards for executive compensation and corporate governance for the period during which the Treasury holds an equity position acquired under the TARP-CPP.These standards generally apply to our Chief Executive Officer, our Chief Financial Officer, our Chief Credit Officer and up to the two next most highly compensated executive officers (collectively, the “senior executive officers”) and with respect to certain requirements, to some or all of the Company's other employees.The standards include, without limitation: (i) ensuring that incentive compensation for senior executive officers does not encourage unnecessary and excessive risks that threaten the value of our Company, (ii) requiring the Company's compensation committee to conduct an assessment at least once every six months of the Company's compensation programs in relation to excessive risk taking and earnings manipulations, (iii) prohibiting the payment of any bonus, retention or incentive compensation to the most-highly compensated employee which may include a senior executive officer; (iv) requiring clawback of any bonus, retention or incentive compensation paid to any senior executive officer or any of the next twenty most highly-compensated employees based on statements of earnings, gains or other criteria that are later proven to be materially inaccurate, (v) prohibiting golden parachute payments to a senior executive officer, and the next five most-highly compensated employees including severance payments for any reason, (vi) prohibiting payment of any tax gross-ups with respect to any severance payments, perquisites or any other form of compensation for the senior executive officers and the next twenty highly compensated employees and (vii) our agreement not to deduct for tax purposes compensation to a senior executive officer in excess of $500,000.In particular, the change to the deductibility limit on executive compensation may increase the overall cost of our compensation programs in future periods or impact our ability to attract and retain quality executive personnel.We will be subject to the executive compensation and corporate governance restrictions for so long as the Treasury holds any equity securities issued as a result of our participation in TARP-CPP.This period could be more than ten years. -8- Index Reserve for credit losses may not be adequate to cover actual loan losses. The risk of nonpayment of loans is inherent in all lending activities, and nonpayment, if it occurs, may have an adverse effect on our financial condition and/or results of operations.We maintain a reserve for credit losses to absorb estimated probable credit losses inherent in the loan and commitment portfolios as of the balance sheet date.After a provision of $8.7 million for the year, as of December 31, 2010, our allowance for loan losses was $13.3 million, or 2.60% of loans held for investment.In addition, as of December 31, 2010, we had $34,950,000 in loans on nonaccrual, $22,279,000 of which are SBA guaranteed, and $2,586,000 in loans 30 to 90 days past due with interest accruing.In determining the level of the reserve for credit losses, our management makes various assumptions and judgments about the loan portfolio.We rely on an analysis of the loan portfolio based on historical loss experience, volume and types of loans, trends in classifications, volume and trends in delinquencies and non-accruals, national and local economic conditions and other pertinent information known at the time of the analysis.If management’s assumptions are incorrect, the reserve for credit losses may not be sufficient to cover losses, which could have a material adverse effect on our financial condition and/or results of operations.While the allowance was determined to be adequate at December 31, 2010, based on the information available to us at the time, there can be no assurance that the allowance will be adequate in the future. All of our lending involves underwriting risks. As of December 31, 2010, commercial business loans represented 9.7% of our total loan portfolio; real estate loans represented 32.4% of our total loan portfolio; SBA loans represented 21.7% of our total loan portfolio; manufactured housing loans represented 32.8% of our total portfolio and HELOC represented 3.4% of our total loan portfolio.All such lending, even when secured by the assets of a business, involves considerable risk of loss in the event of failure of the business.To reduce such risk, we typically take additional security interests in other collateral of the borrower, such as real property, certificates of deposit or life insurance, and/or obtain personal guarantees.In light of the economic downturn, our efforts to reduce risk of loss may not prove sufficient as the value of the additional collateral or personal guarantees may be significantly reduced.There can be no assurances that we have taken sufficient collateral or the values thereof will be sufficient to repay loans in accordance with their terms. Our dependence on real estate concentrated in the State of California. As of December 31, 2010, approximately $193 million, or 32.4%, of our loan portfolio is secured by various forms of real estate, including residential and commercial real estate.A further decline in current economic conditions or rising interest rates could have an adverse effect on the demand for new loans, the ability of borrowers to repay outstanding loans and the value of real estate and other collateral securing loans.The real estate securing our loan portfolio is concentrated in California.The decline in real estate values could harm the financial condition of our borrowers and the collateral for our loans will provide less security and we would be more likely to suffer losses on defaulted loans. Curtailment of government guaranteed loan programs could affect a segment of our business. A major segment of our business consists of originating and periodically selling government guaranteed loans, in particular those guaranteed by the Small Business Administration.From time to time, the government agencies that guarantee these loans reach their internal limits and cease to guarantee loans.In addition, these agencies may change their rules for loans or Congress may adopt legislation that would have the effect of discontinuing or changing the loan programs.Non-governmental programs could replace government programs for some borrowers, but the terms might not be equally acceptable.Therefore, if these changes occur, the volume of loans to small business, industrial and agricultural borrowers of the types that now qualify for government guaranteed loans could decline.Also, the profitability of these loans could decline.As the funding of the guaranteed portion of 7(a) loans is a major portion of our business, the long-term resolution to the funding for the 7(a) loan program may have an unfavorable impact on our future performance and results of operations. -9- Index Our small business customers may lack the resources to weather a downturn in the economy. One of the primary focal points of our business development and marketing strategy is serving the banking and financial services needs of small- and medium-sized businesses and professional organizations.Small businesses generally have fewer financial resources in terms of capital or borrowing capacity than do larger entities.If economic conditions are generally unfavorable in our service areas, the businesses of our lending clients and their ability to repay outstanding loans may be negatively affected.As a consequence, our results of operations and financial condition may be adversely affected. Environmental laws could force the Company to pay for environmental problems. When a borrower defaults on a loan secured by real property, we generally purchase the property in foreclosure or accept a deed to the property surrendered by the borrower.We may also take over the management of commercial properties when owners have defaulted on loans.While we have guidelines intended to exclude properties with an unreasonable risk of contamination, hazardous substances may exist on some of the properties that we own, manage or occupy and unknown hazardous risks could impact the value of real estate collateral.We face the risk that environmental laws could force us to clean up the properties at our expense.It may cost much more to clean a property than the property is worth.We could also be liable for pollution generated by a borrower’s operations if we took a role in managing those operations after default.Resale of contaminated properties may also be difficult. Fluctuations in interest rates may reduce profitability. Changes in interest rates affect interest income, the primary component of our gross revenue, as well as interest expense.The Company’s earnings depend largely on the relationship between the cost of funds, primarily deposits and borrowings, and the yield on earning assets, primarily loans and investment securities.This relationship, known as the interest rate spread, is subject to fluctuation and is affected by the monetary policies of the Federal Reserve Board, the shape of the yield curve, the international interest rate environment, as well as by economic, regulatory and competitive factors which influence interest rates, the volume and mix of interest-earning assets and interest-bearing liabilities, and the level of nonperforming assets.Many of these factors are beyond our control.Fluctuations in interest rates may affect the demand of customers for products and services.As interest rates change, we expect to periodically experience “gaps” in the interest rate sensitivities of its assets and liabilities.This means that either interest-bearing liabilities will be more sensitive to changes in market interest rates than interest-earning assets, or vice versa.In either event, changes in market interest rates may have a negative impact on our earnings. Responding to economic sluggishness and recession concerns, the Federal Reserve Board, through its Federal Open Market Committee (“FOMC”), cut the target federal funds rate beginning in September 2007 to historically low levels.The actions of the Federal Reserve Board, while designed to help the economy overall, may negatively impact the Bank’s earnings. Changes in the level of interest rates also may negatively affect our ability to originate loans, the value of loans and the ability to realize gains from the sale of loans, all of which ultimately affect earnings.A decline in the market value of our assets may limit our ability to borrow additional funds.As a result, we could be required to sell some of our loans and investments under adverse market conditions, under terms that are not favorable, to maintain liquidity.If those sales are made at prices lower than the amortized costs of the investments, losses may be incurred. Risks due to economic conditions and environmental disasters in the regions we serve may adversely affect our operations. The Company serves two primary regions: the Tri-Counties region, which consists of San Luis Obispo, Santa Barbara and Ventura counties in the state of California; and, the SBA Region where the Bank originates SBA loans (California, Oregon, Colorado, Utah and Washington). The current economic slowdown in those regions as well as natural disasters such as hurricanes, floods, fires and earthquakes could result in the following consequences, any of which could hurt our business: -10- Index · loan delinquencies may increase; · problem assets and foreclosures may increase; · demand for our products and services may decline; and · collateral for loans made by us, especially real estate, may decline in value, in turn reducing customers’ borrowing power, and reducing the value of assets and collateral associated with our existing loans. Competition with other banking institutions could adversely affect profitability. The banking industry is highly competitive.We face increased competition not only from other financial institutions within the markets we serve, but deregulation has resulted in competition from companies not typically associated with financial services as well as companies accessed through the internet.As a community bank, the Bank attempts to combat this increased competition by developing and offering new products and increased quality of services.Ultimately, competition can drive down the Bank’s interest margins and reduce profitability and make it more difficult to increase the size of the loan portfolio and deposit base. -11- Index Regulatory considerations may adversely affect our operations. As a bank holding company under the Bank Holding Company Act, we are regulated, supervised and examined by the Board of Governors of the Federal Reserve System, or Federal Reserve Board.This regulatory framework is intended primarily for the protection of depositors and the federal deposit insurance funds and not for the protection of our shareholders.As a result of this regulatory framework, our earnings are affected by actions of the Federal Reserve Board, the Office of the Comptroller of the Currency (the "Comptroller"), which regulates the Bank, and the FDIC, which insures the deposits of the Bank within certain limits. In addition, there are numerous governmental requirements and regulations that affect our business activities.A change in applicable statutes, regulations or regulatory policy may have a material effect on our business.Depository institutions, like the Bank, are also affected by various federal laws, including those relating to consumer protection and similar matters. CWBC is a legal entity separate and distinct from the Bank.However, our principal source of cash revenues is the payment of dividends from the Bank.There are various legal and regulatory limitations on the extent to which the Bank can finance or otherwise supply funds to us. As a national bank, the prior approval of the Comptroller is required if the total of all dividends declared and paid to the Bank in any calendar year exceeds the Bank’s net earnings for that year combined with their retained net earnings less dividends paid for the preceding two calendar years. Government agencies regulationsalso dictate the following: · the amount of capital we must maintain; · the types of activities in which we can engage; · the types and amounts of investments we can make; · the locations of our offices; · insurance of our deposits and the premiums paid for the insurance; and · how much cash we must set aside as reserves for deposits. Regulations impose limitations on operations and may be changed at any time, possibly causing future results to vary significantly from past results.Regulations can significantly increase the cost of doing business such as increased deposit insurance premiums imposed by the FDIC to be paid in 2011.Moreover, certain of these regulations contain significant punitive sanctions for violations, including monetary penalties and limitations on a bank’s ability to implement components of its business plan.In addition, changes in regulatory requirements may act to add costs associated with compliance efforts.Furthermore, government policy and regulation, particularly as implemented through the Federal Reserve System, significantly affect credit conditions. Operational risks may result in losses. Operational risk represents the risk of loss resulting from our operations, including but not limited to, the risk of fraud by employees or persons outside the Company, the execution of unauthorized transactions by employees, transaction processing errors and breaches of internal control system and compliance requirements.This risk of loss also includes the potential legal actions that could arise as a result of an operational deficiency or as a result of noncompliance with applicable regulatory standards, adverse business decisions or their implementation and customer attrition due to potential negative publicity. Operational risks are inherent in all business activities and the management of these risks is important to the achievement of our objectives.In the event of a breakdown in the internal control system, improper operation of systems or improper employee actions, we could suffer financial loss, face regulatory action and suffer damage to our reputation. We manage operational risks through a risk management framework and our internal control processes.While we believe that we have designed effective methods to minimize operational risks, there is no absolute assurance that business disruption or operational losses would not occur in the event of disaster. -12- Index An information systems interruption or breach in security might result in loss of customers. We rely heavily on communications and information systems to conduct business.In addition, we rely on third parties to provide key components of information system infrastructure, including loan, deposit and general ledger processing, internet connections, and network access.Any disruption in service of these key components could adversely affect our ability to deliver products and services to customers and otherwise to conduct operations.Furthermore, any security breach of information systems or data, whether managed by the Company or by third parties, could harm our reputation or cause a decrease in the number of our customers. We may depend on technology and technological improvements. The financial services industry is undergoing rapid technological changes with frequent introductions of new technology-driven products and services.In addition to providing better service to customers, the effective use of technology increases efficiency and enables financial institutions to reduce costs.Many of our competitors have substantially greater resources to invest in technological improvements.We face the risk of having to keep up with the rapid technological changes. Loss of key management personnel may adversely affect our operations. The Bank is operated by key management personnel in each department of the Bank, including executive, lending, finance, operations and retail banking.Many of these key staff members have been employed by the Bank for a number of years and, accordingly, have developed expertise and a loyal customer following.In the event that a key management member were to terminate employment with the Bank, the effect may be to impair the Bank’s ability to operate as effectively as it does at the present time, or in the case of a former employee being hired by a competitor, may result in a loss of customers to a competitor.In addition, the loss of services of any of our executive officers, or their failure to adequately perform their management functions, would make it difficult for us to continue to grow our business, obtain and retain customers, and set up and maintain appropriate internal controls for our operations.If any member of our executive officers does not perform up to expectations, our results of operations could suffer.Finally, if any of our executive officers decides to leave, it may be difficult to replace her or him and we would lose the benefit of the knowledge she or he gained during her or his tenure with us. Changes in accounting policies may adversely affect the reported results of operations. The financial statements prepared by the Company are subject to various guidelines and requirements promulgated by the Financial Accounting Standards Board, the Securities and Exchange Commission and bank regulatory agencies.The adoption of new or revised accounting standards may adversely affect the reported results of operation. Litigation risks may have a material impact on our assets or results of operations. We are involved in various matters of litigation in the ordinary course of business which, historically, have not been material to our assets or results of operations.No assurances can be given that future litigation may not have a material impact on our assets or results of operations. Geopolitical concerns and the heightened risk of terrorism have negatively affected the stock market and the global economy. Stock prices domestically and around the world have been and continue to be adversely affected by geopolitical concerns and the heightened risk of terrorism.In addition to negatively affecting the stock markets, the geopolitical concerns and the heightened risk of terrorism have adversely affected, and may continue to adversely affect, the national and global economy because of the uncertainties that exist as to the instabilities in the Middle East and elsewhere, and as to how the U.S. and other countries will respond to terrorist threats or actions.All of these uncertainties may contribute to a global slowdown in economic activity.An overall weakened economy may have the effect of decreasing loan demand, increasing loan delinquencies and generally causing our results of operations and our financial condition to suffer. -13- Index Certain restrictions will affect our ability to declare or pay dividends and repurchase our shares as a result of our decision to participate in the TARP-CPP. As a result of our participation in the TARP-CPP, our ability to declare or pay dividends on any of our common stock will be limited.Specifically, we will not be able to declare dividends payments on common, junior preferred or pari passu preferred shares if we are in arrears on the dividends on the shares of fixed rate cumulative perpetual preferred stock, Series A (the “Series A Preferred Stock”).Further, while we are permitted to pay stock dividends, effectuate stocks splits and reverse stock splits, we will not be permitted to declare or pay cash dividends on our common stock without the Treasury's approval until December 19, 2011, which is the third anniversary of the closing of the sale of the Series A Preferred Stock to Treasury, unless the Series A Preferred Stock has been redeemed or transferred.In addition, our ability to repurchase our shares will be restricted.Treasury consent generally will be required for us to make any stock repurchases until December 19, 2011 unless the Series A Preferred Stock has been redeemed or transferred.Further, common, junior preferred or pari passu preferred shares may not be repurchased if we are in arrears on the Series A Preferred Stock dividends to the Treasury. The Series A Preferred Stock impacts net income available to our common shareholders and earnings per common share and the Warrant we issued to the Treasury may be dilutive to holders of our Common Stock. The dividends on the Series A Preferred Stock will reduce the net income available to common shareholders and our earnings per common share. The Series A Preferred Stock will also receive preferential treatment in the event of liquidation, dissolution or winding up of the Company.Additionally, the ownership interest of the existing holders of our common stock will be diluted to the extent the warrant we issued to the Treasury (“Warrant”) in conjunction with the sale to the Treasury of the Series A Preferred Stock is exercised.The shares of common stock underlying the Warrant represent approximately 8.8% of the shares of our common stock outstanding as of December 31, 2010 (including the shares issuable upon exercise of the Warrant in total shares outstanding).Although the Treasury has agreed not to vote any of the shares of common stock it receives upon exercise of the Warrant, a transferee of any portion of the Warrant or of any shares of common stock acquired upon exercise of the Warrant is not bound by this restriction. The 9% Convertible Subordinated Debentures also impacts the net income available to our common shareholders and if converted may be dilutive to holders of our Common Stock. On August 9, 2010, CWBC sold $8,085,000 of 9% Convertible Subordinated Debentures due in 2020 (“Debentures”) in a public offering in the principal amount of $1,000.The payment of the interest on the Debentures will reduce the net income available to our common shareholders and our earnings per share.The Debentures are convertible into CWBC Common Stock at $3.50 per share, if converted on or before July 1, 2013; at $4.50 per share if converted during the period from July 2, 2013 to July 1, 2016; and, at $6.00 per share if converted during the period from July 2, 2016 to August 9, 2020.If the Debentures are converted at a price that is less than book value per share, the holders of our common stock will be diluted and the ownership interest of the existing holders of our common stock who do not convert may also be diluted. -14- Index ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES The Company owns the property on which the CWB full-service branch office is located in Goleta, California.All other properties are leased by the Company, including the principal executive office in Goleta.This facility houses the Company's corporate offices, comprised of various departments, including executive management, electronic business services, finance, human resources, information technology, loan operations, marketing, the mortgage loan division, SBA administration, risk management and special assets. The Company continually evaluates the suitability and adequacy of the Company’s offices and has a program of relocating or remodeling them as necessary to maintain efficient and attractive facilities.Management believes that the Company has sufficient insurance to cover its interests in its properties, both owned and leased, and that its existing facilities are adequate for its present purposes.There are no material capital expenditures anticipated. ITEM 3. LEGAL PROCEEDINGS The Company is involved in various litigation matters of a routine nature that are being handled and defended in the ordinary course of the Company’s business.In the opinion of Management, based in part on consultation with legal counsel, the resolution of these litigation matters will not have a material impact on the Company’s financial position or results of operations.There are no pending legal proceedings to which the Company or any of its directors, officers, employees or affiliates, or any principal security holder of the Company or any associate of any of the foregoing, is a party or has an interest adverse to the Company, or of which any of the Company’s properties are subject. ITEM 4. REMOVED AND RESERVED -15- Index PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information, Holders and Dividends The Company’s common stock is traded on the Nasdaq Global Market (“NASDAQ”) under the symbol CWBC.The following table sets forth the high and low sales prices on a per share basis for the Company’s common stock as reported by NASDAQ for the period indicated: 2010 Quarters 2009 Quarters Fourth Third Second First Fourth Third Second First Stock Price Range: High $ Low Common Dividends Declared $ As of March 23, 2011 the year to date high and low stock sales prices were $4.95 and $3.59, respectively.As of March 23, 2011, the last reported sale price per share for the Company's common stock was $4.40. As of March 23, 2011, the Company had 314 stockholders of record of its common stock. Preferred Stock Dividends On December 19, 2008, as part of TARP-CPP, in exchange for an aggregate purchase price of $15,600,000, the Company issued 15,600 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value, with a liquidation preference of $1,000 per share which pays cumulative dividends at a rate of 5% per year for the first five years and 9% per year thereafter.The Series A Preferred Stock has no maturity date and ranks senior to the common stock with respect to the payment of dividends and distributions.Preferred dividends are paid quarterly in accordance with the terms of the Series A Preferred Stock.During 2010, the Company recorded $780,000 for dividends and $267,000 in amortization of the discount on preferred stock, for a total of $1,047,000 in Series A Preferred Stock dividends.Actual Series A Preferred Stock dividends paid was $780,000 in 2010 and $706,000 in 2009.See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Capital Resources – TARP-CPP.” Common Stock Dividends It is the Company’s intention to review its dividend policy on a quarterly basis.The Company’s last declared dividend was in April 2008.The sources of funds for dividends paid to shareholders are the Company’s capital and dividends received from its subsidiary bank, CWB.CWB’s ability to pay dividends to the Company is limited by California law and federal banking law.In addition, as a result of the Company's participation in the TARP-CPP, the Company's ability to declare or pay dividends on its common stock will be limited.See "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations – Capital Resources –– TARP-CPP" and see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Supervision and Regulation -CWBC - Limitations on Dividend Payments.” Repurchases of Securities The Company did not repurchase any of its securities during 2010 and does not currently have any publicly announced repurchase plan.The Company's ability to repurchase shares of its common stock is subject to prior approval of the FRB and the Treasury pursuant to the agreements the Company entered into in connection with its participation in the TARP-CCP. -16- Index Securities Authorized for Issuance under Equity Compensation Plans The following table summarizes the securities authorized for issuance as of December 31, 2010: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Plans approved by shareholders $ Plans not approved by shareholders Total $ -17- Index ITEM 6. SELECTED FINANCIAL DATA The following selected financial data have been derived from the Company’s consolidated financial condition and results of operations, as of and for the years ended December 31, 2010, 2009, 2008, 2007 and 2006, and should be read in conjunction with the consolidated financial statements and the related notes included elsewhere in this report. Year Ended December 31, INCOME STATEMENT: (in thousands, except per share data and ratios) Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses Income (loss) before income taxes ) Provision (benefit) for income taxes ) NET INCOME (LOSS) $ $ ) $ $ $ Preferred stock dividends 35 - - NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS $ $ ) $ $ $ PER COMMON SHARE DATA: Income (loss) pershare – Basic $ $ ) $ $ $ Weighted average shares used in income per share calculation – Basic Income (loss) pershare – Diluted $ $ ) $ $ $ Weighted average shares used in income per share calculation – Diluted Book value per share $ BALANCE SHEET: Net loans $ Total assets Total deposits Total liabilities Total stockholders' equity OPERATING AND CAPITAL RATIOS: Return on average equity % )% Return on average assets ) Dividend payout ratio - - Equity to assets ratio Tier 1 leverage ratio Tier 1 risk-based capital ratio Total risk-based capital ratio -18- Index ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion is designed to provide insight into management’s assessment of significant trends related to the consolidated financial condition, results of operations, liquidity, capital resources and interest rate risk for Community West Bancshares (“CWBC”) and its wholly-owned subsidiary, Community West Bank (“CWB” or “Bank”).Unless otherwise stated, “Company” refers to CWBC and CWB as a consolidated entity.The following discussion should be read in conjunction with the Company’s Consolidated Financial Statements and Notes thereto and the other financial information appearing elsewhere in this 2010 Annual Report on Form 10-K. Forward-Looking Statements This 2010 Annual Report on Form 10-K contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Those forward-looking statements include statements regarding the intent, belief or current expectations of the Company and its management.Any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in the forward-looking statements. Overview of Earnings Performance Net income applicable to common shareholders of the Company was $1.0 million, or $0.18 per basic and diluted common share, for 2010 compared to net loss applicable to common shareholders of $6.8 million, or $(1.15) per basic and diluted common share for 2009.The Company’s earnings performance was impacted in 2010 by: § The provision for loan losses declined to $8.7 million for 2010 compared to $18.7 million for 2009.Net charge-offs declined from $12.3 million to $9.2 million. § An increase in net interest income of $3.3 million, or 12.8%, from $26.0 million for 2009 to $29.3 million for 2010. § The increase in net interest income primarily resulted from an improvement in the margin from 3.91% for 2009 to 4.5% for 2010. § A slight decline in yields on interest-earning assets was more than offset by the reduction in rates paid on deposits and other borrowings which were 1.73% for 2010 compared to 2.60% for 2009. § Cost of deposits declined from 2.24% for 2009 to 1.41% for 2010. § Non-interest expense declined slightly to $21.0 million for 2010 from $21.5 million for 2009. The impact to the Company from these items, and others of both a positive and negative nature, will be discussed in more detail as they pertain to the Company’s overall comparative performance for the year ended December 31, 2010 throughout the analysis sections of this Annual Report. Critical Accounting Policies The Company’s accounting policies are more fully described in Note 1 of the Consolidated Financial Statements.As disclosed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions about future events that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ significantly from those estimates.The Company believes that the following discussion addresses the Company’s most critical accounting policies, which are those that are most important to the portrayal of the Company’s financial condition and results of operations and require management’s most difficult, subjective and complex judgments. Provision and Allowance for Loan Losses – The Company maintains a detailed, systematic analysis and procedural discipline to determine the amount of the allowance for loan losses (“ALL”).The ALL is based on estimates and is intended to be adequate to provide for probable losses inherent in the loan portfolio.This process involves deriving probable loss estimates that are based on migration analysis/historical loss rates and qualitative factors that are based on management’s judgment. The migration analysis and historical loss rate calculations are based upon the annualized loss rates utilizing a twelve quarter loss history. Migration analysis is utilized for the Commercial Real Estate, Commercial and SBA portfolio segments. The historical loss rate method is utilized for the homogeneous loan segments which include Manufactured Housing, HELOC’s, Single Family Residential and Consumer loans. The migration analysis takes into account the risk rating of loans that are charged off in each loan segment. In loan segments that historic loss rates are utilized, management increases the reserve requirement for Special Mention and Substandard loans. Loans that are considered doubtful are typically charged off. -19- Index Foreclosed Real Estate and Repossessed Assets – Foreclosed real estate and repossessed assets includes real estate and other repossessed assets and the collateral property is recorded at fair value at the time of foreclosure less estimated costs to sell.Any excess of loan balance over the fair value less costs to sell of the other assets is charged-off against the allowance for loan losses.Subsequent to the legal ownership date, management periodically performs a new valuation and the asset is carried at the lower of carrying amount or fair value.Operating expenses or income, and gains or losses on disposition of such properties, are recorded in current operations. Servicing Rights – The guaranteed portion of certain SBA loans can be sold into the secondary market.Servicing rights are recognized as separate assets when loans are sold with servicing retained.Servicing rights are amortized in proportion to, and over the period of, estimated future net servicing income.The Company uses industry prepayment statistics and its own prepayment experience in estimating the expected life of the loans.Management evaluates its servicing rights for impairment quarterly.Servicing rights are evaluated for impairment based upon the fair value of the rights as compared to amortized cost.Fair value is determined using discounted future cash flows calculated on a loan-by-loan basis and aggregated by predominated risk characteristics.The initial servicing rights and resulting gain on sale are calculated based on the difference between the best actual par and premium bids on an individual loan basis. Recent Accounting Pronouncements – In June 2009, ASC 860 “Transfers and Servicing” was amended.ASC 860 eliminates the concept of a qualifying special purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets.ASC 860 applies to transfers of government-guaranteed portions of loans, such as those guaranteed by the Small Business Administration (“SBA”).In this regard, if the Bank transfers the guaranteed portion of an SBA loan at a premium, it is obligated by the SBA to refund the premium to the purchaser if the loan is repaid within ninety days of the transfer.Under ASC 860, this premium refund obligation is a form of recourse, which means that the transferred guarantee portion of the loan does not meet the definition of a participating interest for the ninety day period that the premium refund obligation exists.As a result, the transfer must be accounted for as a secured borrowing during this period.After the ninety day period, assuming the transferred guaranteed portion and the retained unguaranteed portion of the SBA loan now meet the definition of a participating interest, the transfer of the guaranteed portion can be accounted for as a sale if all of the conditions for sale accounting in ASC 860 are met.Essentially, ASC 860 delays recognition of the sale and the gain on the sale of an SBA loan at a premium for ninety days and precludes recognition of gain on loans sold at par.This amendment is effective for annual reporting periods beginning after November 15, 2009, and for interim periods therein.Adoption of ASC 860 did not have a material impact on the Company’s financial condition, results of operations or cash flows. In January 2010, FASB issued a final Accounting Standards Update, ASU 2010-06, that requires entities to provide new disclosures about fair value measurements including transfers between Level 1 and Level 2, reasons for transfers out of Level 3 and a reconciliation of Level 3 including purchases, sales, issuances and settlements on a gross basis.The update also amends ASC 820 to clarify certain existing disclosure requirements pertaining to each class of assets and liabilities.This amendment is effective for annual reporting periods beginning after December 15, 2009, and for interim periods therein.Adoption of ASU 2010-06 did not have a material impact on the Company’s financial condition, results of operations or cash flows. In July 2010, FASB issued a final Accounting Standards Update, ASU 2010-20, that requires entities to provide extensive new disclosures in their financial statements about their financial receivables, including credit risk exposures and allowance for credit losses.The ASU requires new qualitative and quantitative disclosures on the allowance for credit losses, credit quality, impaired loans, modifications and nonaccrual and past due financing receivables.Generally, the update is effective for interim or annual reporting periods ending after December 15, 2010.Certain elements of the ASU regarding disclosures for troubled debt restructuring have been deferred and will be effective for periods ending on or after June 15, 2011.Adoption of ASU 2010-20 did not have a material impact on the Company’s financial condition, results of operations or cash flows. -20- Index Changes in Interest Income and Interest Expense The Company primarily earns income from the management of its financial assets and from charging fees for services it provides.The Company's income from managing assets consists of the difference between the interest income received from its loan portfolio and investments and the interest expense paid on its funding sources, primarily interest paid on deposits.This difference or spread is net interest income.The amount by which interest income will exceed interest expense depends on the volume or balance of interest-earning assets compared to the volume or balance of interest-bearing deposits and liabilities and the interest rate earned on those interest-earning assets compared to the interest rate paid on those interest-bearing liabilities. Net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as net interest margin on interest-earning assets.The Company's net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Company's net yield on interest-earning assets is also affected by changes in the yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Company's loans are affected principally by the demand for such loans, the supply of money available for lending purposes, competitive factors and general economic conditions such as federal economic policies, legislative tax policies and governmental budgetary matters.To maintain its net interest margin, the Company must manage the relationship between interest earned and paid. -21- Index The following table sets forth, for the period indicated, the increase or decrease in dollars and percentages of certain items in the consolidated income statements as compared to the prior periods: Year Ended December 31, 2010 vs. 2009 2009 vs. 2008 Amount of Increase (decrease) Percent of Increase (decrease) Amount of Increase (decrease) Percent of Increase (decrease) INTEREST INCOME (dollars in thousands) Loans $ ) )% $ ) )% Investment securities ) )% ) )% Other ) )% ) )% Total interest income ) )% ) )% INTEREST EXPENSE Deposits ) )% ) )% Other borrowings and convertible debentures ) )% ) )% Total interest expense ) )% ) )% NET INTEREST INCOME % % Provision for loan losses ) )% % NET INTEREST INCOME AFTER PROVISIONFOR LOAN LOSSES % ) )% NON-INTEREST INCOME Other loan fees 72 % ) )% Gains from loan sales, net % ) )% Document processing fees, net ) )% 85 % Loan servicing fees, net ) )% % Service charges 75 % 22 % Other 50 % ) )% Total non-interest income ) )% ) )% NON-INTEREST EXPENSES Salaries and employee benefits ) )% ) )% Occupancy and equipment expenses ) )% ) )% FDIC assessment ) )% % Professional services ) )% % Advertising and marketing ) )% ) )% Depreciation ) )% ) )% Loss on sale and write-down of foreclosed real estate and repossessed assets % - Data processing ) )% 79 % Other ) )% % Total non-interest expenses ) )% % Income (loss) before provision for income taxes ) Provision (benefit) for income taxes ) NET INCOME (LOSS) $ $ ) Preferred stock dividends 1 NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS $ $ ) Comparison of 2010 to 2009 Net interest income increased by $3.3 million, or 12.8%, for 2010 compared to 2009. Total interest income declined by $1.7 million, or 4.1%, from $40.9 million in 2009 to $39.2 million in 2010.Of this decline, $1.3 million was due to a decline in yields on interest-earning assets, which declined from 6.17% for 2009 to 6.03% for 2010. The remaining decline resulted from the decline in the average balance of interest-earning assets from $663.2 million for 2009 to $650.4 million for 2010. -22- Index The decline in interest income was more than offset by the reduction of interest expense from $14.9 million for 2009 to $10.0 million for 2010.Of this decline, $4.2 million resulted from lower rates paid on deposits and borrowings.Rates on interest-bearing deposits declined from 2.42% for 2009 to 1.52% for 2010.Overall, rates on deposits and borrowings were 1.73% for 2010 compared to 2.60% for 2009. The combination of the decline in rates paid on deposits and borrowings and the decline in yields on interest-earning assets resulted in a margin improvement of 0.59% from 3.91% for 2009 to 4.50% for 2010. Comparison of 2009 to 2008 Net interest income increased by $2.6 million, or 11.4%, for 2009 compared to 2008. Total interest income declined by $4.6 million, or 10.2%, from $45.5 million in 2008 to $40.9 million in 2009.Of this decline, $6.7 million was due to changes in rates and is reflective of the targeted fed funds rate range of 0.00% to 0.25% following 400 to 425 basis point reduction in the targeted Fed funds rate between December 2007 and December 2008.The $6.7 million decline was offset by $2.0 million increase in interest income due to the growth of interest-earning assets.Average loan balances increased by $36.9 million for 2009 compared to 2008.Yields on interest-earning assets declined to 6.17% for 2009 compared to 7.27% for 2008. Total interest expense decreased by $7.3 million, or 32.7%, in 2009 compared to 2008.Resulting from lower rates paid on deposits and borrowings, interest expense on deposits declined $6.0 million while the interest expense on other borrowings declined $1.3 million.Rates paid on interest-bearing liabilities declined to 2.60% for 2009 from 4.05% for 2008. The combination of the decline in rates paid on deposits and borrowings and the decline in yields on interest-earning assets resulted in a margin improvement of 0.19% from 3.72% for 2008 to 3.91% for 2009. The following table sets forth the changes in interest income and expense attributable to changes in rate and volume: Year Ended December 31, 2010 versus 2009 2009 versus 2008 Total Change due to Total Change due to change Rate Volume change Rate Volume (in thousands) Interest-earning deposits in other financial institutions (including time deposits) $ ) $
